             Case 1:19-cr-00251-LM Document 45 Filed 03/10/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                              )
                                                      )
                v.                                    )       Criminal No: 19-cr-251-LM
                                                      )
JOHNATHON IRISH,                                      )
    Defendant                                         )


                   ASSENTED-TO MOTION TO EXTEND DEADLINE
                 TO RESPOND TO PRO-SE MOTION FOR A NEW TRIAL

       The United States moves the Court to extend the deadline for the United States to

respond to defendant’s pro-se motion for a new trial (ECF No. 42) for 30 days, to April 10, 2020.

The defendant assents.

       On February 25, 2020, defendant Johnathon Irish filed a pro-se motion for a new trial.

The United States’ response to that motion is due on March 10, 2020. After the defendant filed

the motion, the Court appointed new counsel to represent the defendant. Defendant’s new

counsel will review discovery and the trial transcript and may file a supplement to that motion.

The United States, therefore, requests an extension of time to respond to the motion for a new

trial for a period of 30 days, to April 10, 2020. Counsel for the defendant assents to the relief

requested.
          Case 1:19-cr-00251-LM Document 45 Filed 03/10/20 Page 2 of 2




                                        CONCLUSION

       For the reasons stated above, the United States requests an extension of time to respond

to the motion for a new trial (ECF No. 42) for a period of 30 days, to April 10, 2020.

                                                     Respectfully submitted,

                                                     Scott W. Murray
                                                     United States Attorney


Date: March 10, 2020                                 /s/ Anna Krasinski
                                                     Assistant U.S. Attorney
                                                     West Virginia Bar # 12762
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, NH 03301
                                                     603-225-1552
                                                     anna.krasinski@usdoj.gov




                                                2
